Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the response date 03/12/2021, the Applicant amended claims 1-3, 8, 10, 12-16 and 19, and argued against the rejections in the RCE Non-Final rejection dated 11/12/2020.
	In light of the claim amendments to claims 1-3, 8, 10 and 12-16, the examiner withdraws the 112(b) rejection previously set forth in the office action dated 11/12/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 12-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fenchl (U.S 2010/0062952) in view of Bouhadir (U.S Patent 6,545,098).
Regarding Claim 1, Fenchl discloses a process for controlling fluid loss (Abstract), comprising injecting, under pressure into a subterranean formation, a fluid that comprises solid particles and/or is brought into contact with solid particles dispersed within a fluid downhole subsequent to the injecting and further comprises a block copolymer (Abstract; Page 2, [0028], lines 1-13 [Wingdings font/0xE0] Since Fenchl discloses controlling fluid loss with the polymer, the polymers would 
a first block having a weight-average molecular weight (Abstract; Page 3, [0038]; paragraph [0055]), which, at the time of the injecting, is, and/or, after the time of the injecting, becomes adsorbed on at least a portion of the particles (Abstract; Page 2, paragraphs [0030]-[0036]; Page 3, [0041]; [0043], lines 1-5); and
	a second block with a composition distinct from that of said first block, with a weight-average molecular weight, and which is soluble in the fluid (Abstract; Page 2, paragraphs [0030]-[0036]; Page 3, [0038], lines 1-8; [0041]; [0043], lines 1-5; paragraph [0055]).  Fenchl discloses wherein the claimed overall copolymer comprises an average molecular weight between 5,000 and 5,000,000 g/mol (Page 3, paragraph [0038]).  Since Fenchl discloses wherein the overall copolymer (comprising reactive components a), b), c) and d) ) comprises an average molecular weight between 5,000 and 5,000,000 g/mol, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first block to comprise a weight-average molecular weight between 1000 and 30,000 g/mol and the second block to comprise a weight-average molecular weight of greater than 10,000 g/mol and up to 900,000 g/mol, as instantly claimed, for the purpose of providing a high molecular weight copolymer suitable enough to control fluid loss in subterranean formations (Abstract; Page 4, paragraph [0057], lines 4-9).
Fenchl, however, fails to expressly disclose wherein said block polymer is prepared by controlled radical polymerization.
Bouhadir teaches the methods above wherein said block polymer is prepared by controlled radical polymerization (Abstract; Col 3, lines 10-67; Col 4, lines 10-67) for the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Fenchl wherein said block polymer is prepared by controlled radical polymerization, as taught by Bouhadir, because doing so would help ensure that the number of chains are fixed throughout the reaction and provide a linear increase in molecular masses with conversion in order to synthesize block co-polymers downhole.

Regarding Claim 2, Fenchl discloses the process as claimed in claim 1, where the fluid comprises, before the injecting of the fluid into the formation, the block colymer but does not comprise the solid particles, and encounters said particles within the subterranean formation subsequent to the injecting of the fluid into the formation (Abstract; Page 2, paragraphs [0030]-[0036]; Page 3, [0038], lines 1-8; [0041]; [0043], lines 1-5).

Regarding Claim 3, Fenchl discloses the process as claimed in claim 1, where the injected fluid comprises, before injecting of the fluid into the formation, at least a portion of the particles combined with the block copolymer (Abstract; Page 2, [0028], lines 1-13; [0029], lines 1-18; [0031], lines 1-5).

Regarding Claim 4, Fenchl discloses the process as claimed in claim 1, where the fluid is an aqueous fluid and where the second block comprises at least predominantly monomer units 
	monomer units U1, each comprising an acrylamide functional group (Abstract; Page 3, [0043]),
	monomer units U2, each comprising a sulfonic acid or sulfonate functional group (Abstract; Page 3, [0039]),
	neutral monomer units U3 (Abstract; Page 2, paragraphs [0030]-[0036]),
	monomer units U4, each comprising an ammonium group (Abstract; Page 2, paragraphs [0018]-[0026]),
	acrylate monomer units U5, each comprising a COOH or COO- group (Abstract; Page 3, [0043]).

Regarding Claim 5, Fenchl discloses the process as claimed in claim 1, where the second block has a molecular weight (Abstract; Page 3, [0038]; paragraph [0055]).  Fenchl discloses wherein the claimed overall copolymer comprises an average molecular weight between 5,000 and 5,000,000 g/mol (Page 3, paragraph [0038]).  Since Fenchl discloses wherein the overall copolymer (comprising reactive components a), b), c) and d) ) comprises an average molecular weight between 5,000 and 5,000,000 g/mol, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the second block to comprise a weight-average molecular weight greater than 150,000 g/mol, as instantly claimed, for the purpose of providing a high molecular weight copolymer suitable enough to control fluid loss in subterranean formations (Abstract; Page 4, paragraph [0057], lines 4-9).
	


Regarding Claim 9, Fenchl discloses the process as claimed in claim 8, wherein:
	the second block comprises monomer units U1 comprising an acrylamide functional group (Abstract; Page 3, [0039]; [0043]); and
	the second block has a weight-average molecular weight (Abstract; Page 2, paragraphs [0030]-[0036]; Page 3, [0038], lines 1-8; [0041]; [0043], lines 1-5).  Since Fenchl discloses wherein the overall copolymer (comprising reactive components a), b), c) and d) ) comprises an average molecular weight between 5,000 and 5,000,000 g/mol, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the second block to comprise a weight-average molecular weight of between 150,000 and 750,000 g/mol, as instantly claimed, for the purpose of providing a high molecular weight copolymer suitable enough to control fluid loss in subterranean formations (Abstract; Page 4, paragraph [0057], lines 4-9).

Regarding Claim 10, Fenchl discloses the process as claimed in claim 1, where the fluid is a drilling fluid or a fracturing fluid which comprises the block copolymer combined with particles (Abstract; Page 2, [0017], lines 1-11).


at least one first block (Abstract; Page 2, paragraphs [0028] and [0029]), having a weight-average molecular weight between 500 to 30,000 g/mol (Abstract; Page 3, [0038]; paragraph [0055])
a second block comprising a random mixture of monomer units derived from dimethylacrylamide and acrylamidomethylpropanesulfonic acid, and having a molar dimethylacrylamide monomer unit to acrylamidomethylpropanesulfonic acid monomer unit ratio of between 60/40 and 90/10 and a weight-average molecular weight (Abstract; Page 2, [0029], lines 1-15; [0030], lines 1-12; [0032], lines 1-8).  Since Fenchl discloses wherein the overall copolymer (comprising reactive components a), b), c) and d) ) comprises an average molecular weight between 5,000 and 5,000,000 g/mol, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for first block to comprise a weight-average molecular weight between 1000 to 30,000 g/mol and for the second block to comprise a weight-average molecular weight of greater than 100,000 g/mol and up to 900,000 g/mol, as instantly claimed, for the purpose of providing a high molecular weight copolymer suitable enough to control fluid loss in subterranean formations (Abstract; Page 4, paragraph [0057], lines 4-9).
Fenchl, however, fails to expressly disclose wherein the at least one first block comprises acrylic acid units.
Bouhadir teaches the methods above wherein the at least one first block comprises acrylic acid units (Abstract; Col 3, lines 10-67; Col 4, lines 10-67; Col 5, lines 22-67 and Col 6, lines 1-10; Examples 2-3) for the purpose of ensuring the number of chains are fixed throughout the reaction and providing a linear increase in molecular masses with conversion in order to synthesize block co-polymers downhole (Abstract; Col 1, lines 60-67; Col 2, lines 1-4; Col 3, lines 10-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Fenchl to include a first block comprising acrylic acid units, as taught by Bouhadir, because doing so would help ensure that the number of chains are fixed throughout the reaction and provide a linear increase in molecular masses with conversion in order to synthesize block co-polymers downhole.

Regarding Claim 13, Fenchl discloses an oil cement grout, comprising a block copolymer as claimed in claim 12 (Abstract; Page 4, [0057], lines 1-8; [0058], lines 1-11; [0062], lines 1-4).

Regarding Claim 14, Fenchl discloses an aqueous fluid for injection under pressure within an oil-bearing rock, comprising inorganic particles and a block copolymer as claimed in claim 12 (Abstract; Page 2, [0017], lines 1-11).

Regarding Claim 15, Fenchl discloses a blend for the preparation of an aqueous fluid for injecting under pressure into an oil bearing rock formation, comprising a blend of inorganic particles and of a block copolymer as claimed in claim 12 (Abstract; Page 2, [0017], lines 1-11).



Regarding Claim 17, Fenchl discloses the process of claim 1, wherein the second block has a weight-average molecular weight (Abstract; Page 2, paragraphs [0030]-[0036]; Page 3, [0038], lines 1-8; [0041]; [0043], lines 1-5; paragraph [0055]).  Since Fenchl discloses wherein the overall copolymer (comprising reactive components a), b), c) and d) ) comprises an average molecular weight between 5,000 and 5,000,000 g/mol, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the second block to comprise a weight-average molecular weight of greater than 100,000 g/mol, as instantly claimed, for the purpose of providing a high molecular weight copolymer suitable enough to control fluid loss in subterranean formations (Abstract; Page 4, paragraph [0057], lines 4-9).

Regarding Claim 18, Fenchl discloses the process of claim 4, wherein:
the neutral monomer units U3 comprise monomer units selected from selected from the group consisting of esters of a, p-ethylenically unsaturated mono- or dicarboxylic acids with C2-C30alkanediols or polyethylene glycols, and tetrahydrofurfuryl acrylate, vinylacetamide, vinylpyrrolidone, N-vinylpiperidone, N-vinylcaprolactam, N-vinyl-5-methyl-2-pyrrolidone, N-vinyl-5-ethyl-2-pyrrolidone, N-vinyl-6-methyl-2-piperidone, N-vinyl-6-ethyl-2-piperidone, N-vinyl-7-methyl-2-caprolactam, and N-vinyl-7-ethyl-2-caprolactam (Abstract; Page 2, paragraphs [0030]-[0036]), and


Regarding Claim 19, Fenchl discloses the process as claimed in claim 5, wherein the second block has a molecular weight (Abstract; Page 2, paragraphs [0030]-[0036]; Page 3, [0038], lines 1-8; [0041]; [0043], lines 1-5; paragraph [0055]).  Since Fenchl discloses wherein the overall copolymer (comprising reactive components a), b), c) and d) ) comprises an average molecular weight between 5,000 and 5,000,000 g/mol, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the second block to comprise a weight-average molecular weight of between 200,000 and 900,000 g/mol, as instantly claimed, for the purpose of providing a high molecular weight copolymer suitable enough to control fluid loss in subterranean formations (Abstract; Page 4, paragraph [0057], lines 4-9).

Regarding Claim 21, Fenchl discloses the process as claimed in claim 4, wherein the second block further comprises monomer units derived from hydrophobic monomers in in a proportion of 0.05% to 10% by weight, with respect to the total weight of monomer units in the second block (Abstract; Page 2, paragraphs [0030]-[0036]; Page 3, [0038], lines 1-8; [0041]; [0043], lines 1-5).

Regarding Claim 22, Fenchl discloses the process as claimed in claim 9, wherein the second block comprises monomer units U1 comprising an acrylamide functional group, and 

Regarding Claim 23, Fenchl discloses the process as claimed in claim 20, wherein the second block further comprises acrylamidomethylpropanesulfonic acid monomer units (Abstract; Page 2, [0029], lines 1-15; [0030], lines 1-12; [0032], lines 1-8).


Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fenchl (U.S 2010/0062952) in view of Bouhadir (U.S Patent 6,545,098), as applied to Independent claim 1 above, and further in view of Reichenbach-Klinke “Klinke” (U.S 2013/0203951).

Regarding Claim 7, Fenchl discloses the process as claimed in claim 4, where:
	the particles are particles of calcium carbonate or cement (Abstract; Page 4, [0057], lines 1-8; [0058], lines 1-11; [0062], lines 1-4); and
	the first block is at least predominantly composed of monomer units U5 and/or U3 and/or U6 (Abstract; Page 2, paragraphs [0030]-[0036]; Page 3, [0043]); and
	the second block is at least predominantly composed of units U1 and/or U2 (Abstract; Page 3, [0039]; [0043]),
	the first block is at least predominantly composed of monomer units U3 and/or U4 and/or U7 (Abstract; Page 2, paragraphs [0018]-[0026]; [0030]-[0036]); and
	the second block is at least predominantly composed of monomer units U1 and/or U2 and/or U5 (Abstract; Page 3, [0039]; [0043]; or

	the first block is at least predominantly composed of monomer units U4 and/or U6 (Abstract; Page 2, paragraphs [0018]-[0026]); and
	the second block is at least predominantly composed of monomer units U1 and/or U2 (Abstract; Page 3, [0039]; [0043]); or
	the particles are particles of carbon black; and
	the first block is at least predominantly composed of hydrophobic monomer units U8; and
	the second block is at least predominantly composed of monomer units U1 and/or U2 and/or U5 (Abstract; Page 3, [0039]; [0043]);
where:
	monomer units U6, each comprising phosphate, phosphonate or phosphinate groups, in the free acid form and/or in the saline form (Abstract; Tables 2 and 3); and
	(meth)acrylate monomer units U7, each functionalized by polydimethysiloxanes (Abstract; Page 3, [0039] and [0043], lines 1-5).
Fenchl, however, fails to expressly disclose wherein the particles are particles of carbonate of silica or sand (Abstract) and hydrophobic monomer units U8, including in particular esters of α,β-ethylenically unsaturated mono- or dicarboxylic acids with C1-C20 alcohols, vinylaromatic monomer units, such as styrene, for example, and fluorinated monomer units.
Klinke teaches the methods above wherein the particles are particles of carbonate of silica or sand (Abstract; Page 2, [0029], lines 1-18; [0031], lines 1-5) and hydrophobic monomer units U8, including in particular esters of α,β-ethylenically unsaturated mono- or dicarboxylic acids with C1-C20 alcohols, vinyl aromatic monomer units, such as styrene, for example, and fluorinated monomer units (Abstract; Page 1, [0017]; Page 2, [0029]) for the purpose of covalently bonding the graft copolymer comprising the monomer units onto a portion of the particles (which in this case are the silica particles) in order to promote fluid loss characteristics in underground mineral oil and natural gas deposits/formations (Abstract; Page 3, [0037], lines 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Fenchl in view of Klinke wherein the fluid comprises solid particles and a block polymer comprising a first block of monomer units because doing so would help create a covalent bond between the particle and copolymer in order to promote fluid loss effects/characteristics downhole.

Regarding Claim 20, Fenchl discloses the process as claimed in claim 9, wherein the copolymer comprises a second block (Abstract; Page 2, paragraphs [0030]-[0036]; Page 3, [0038], lines 1-8; [0041]; [0043], lines 1-5; paragraph [0055]).
Fenchl, however, fails to expressly disclose wherein the second block comprises dimethylacrylamide monomer units and has a weight-average molecular weight of between 200,000 and 700,000 g/mol.
Klinke teaches the process as claimed in claim 9, wherein the second block comprises dimethylacrylamide monomer units and has a weight-average molecular weight of between 200,000 and 700,000 g/mol (Abstract; Page 2, [0029], lines 1-15; [0030], lines 1-12; [0032], lines 1-8) for the purpose of covalently bonding the graft copolymer comprising the monomer units onto a portion of the particles (which in this case are the silica particles) in order 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Fenchl to include a second block comprising dimethylacrylamide monomer units with a specific molecular weight, as taught by Klinke, because doing so would help create a covalent bond between the particle and copolymer in order to promote fluid loss effects/characteristics downhole.

Response to Arguments
Applicant’s arguments filed 03/12/2021 have been fully considered but are not persuasive.
The applicant argues wherein the combination of references Fenchl and Bouhadir fail to disclose and/or suggest “block copolymers.”  The applicant further submits wherein Fenchl’s disclosure relates to the molecular weight of the copolymer as a whole and does not relate to a “combination of copolymers.”  Finally, the applicant again argues wherein Fenchl does not disclose or suggest specific molecular weight ranges for any one block in a block copolymer such that a person of ordinary skill in the art would be able to arrive at the Applicant’s “block copolymer.”

 	The examiner respectfully disagrees.
After reading the claims, a block copolymer is injected into a subterranean formation, wherein the block copolymer comprises a first block and a second block having a weight-average molecular weight as instantly claimed under Independent claims 1 and 12.  For this monomers that help constitute the block copolymer that is instantly claimed by the applicant.
	As such, the claim limitations “a first block” and “a second block” correspond to “a first monomer” and “a second monomer.”  According to reference Fenchl, the current copolymer of Fenchl comprises a variety of reactive components (which in this instance are “the monomers” described by the applicant above), wherein these reactive components are illustrated by a) an organosilicone-containing copolymer and b) an acrylamido-methylpropanesulphonic acid type (paragraphs [0028]-[0029]).  Fenchl further discloses wherein the copolymer may also comprise further reaction components c) and d) (i.e., “other monomers”) in addition to the two main components for which further reaction components c) (meth) acrylamides and/or d) vinyl ethers are suitable for use (Abstract; paragraphs [0030]-[0037]); the structure based on these reactive components can be varied widely so that the number of repeating structural units in the copolymers is also not limited (paragraph [0046]).  Fenchl states wherein the combination of these copolymers can be used in subterranean wellbore operations such as controlling fluid loss (Abstract; paragraph [0057]).  
Fenchl further discloses wherein “the combination of the copolymers comprising these reactive components a), b), c) and d) (i.e., “monomers”) may cover a relatively broad molecular weight average spectrum, wherein the reactive components can include a range between 5,000 and 5,000,000 g/mol (Page 3, paragraph [0038]).”  Since Fenchl discloses wherein the overall copolymer (comprising reactive components a), b), c) and d) (i.e., “monomers”) ) comprises an average molecular weight between 5,000 and 5,000,000 g/mol, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first block (“first monomer”) to comprise a weight-average molecular weight between 1000 and 30,000 g/mol and the second block (“second monomer”) to comprise a weight-average molecular weight of greater than 10,000 g/mol and up to 900,000 g/mol, as instantly claimed, for the purpose of providing a high molecular weight copolymer suitable to control fluid loss in subterranean formations (Abstract; Page 4, paragraph [0057], lines 4-9).
Therefore, in light of the arguments present, the rejection stands as previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Destarac et al (U.S Pub 2013/0267661) (“Destarac”) – discloses the preparation of hydrophilic polymers (comprising ethylenically unsaturated water-soluble monomers) of high mass by controlled radical polymerization.
Corpart et al (U.S Patent 6,812,291) (“Corpart”) – discloses methods of synthesizing a block polymer by controlled radical polymerization.  Corpart discloses the use of dithiocarbamate compounds.
Wu et al (U.S Patent 4,540,498) (“WU”) – discloses block copolymers for enhanced oil recovery methods.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565.  The examiner can normally be reached on Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        


/ZAKIYA W BATES/Primary Examiner, Art Unit 3674